DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020, 3/24/2021 and 7/1/20201 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 3/12/2020.  These drawings are found acceptable by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The use of the terms “FAM, VIC, HEX,10  ROX, CY3, CY5, CY5.5, JOE, TET, SYBR, Texas Red, TAMRA, NED, Quasar705, Alexa488, Alexa545, Alexa594, Alexa633, Alexa643 and Alexa680”, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Interpretation
5.	The claims are directed to a PCR apparatus for real-time detecting and quantifying.  
	MPEP 2114 recites “[F]eatures of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
	MPEP further states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitations following “configured to” are directed to intended use limitations which describes the intended function of the components of the apparatus and are interpreted according to MPEP 2114 as noted above. For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the analysis for ‘an apparatus’ as indicated above..

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1-26 are indefinite and confusing with at the recitation of “preloaded with an algorithm to quantify the one or more fluorescent signals” because the specification while mentioning the term “algorithm” does not provide any specific algorithms or limiting definition for the preloaded algorithm or how the limitation modifies the structure of the processor.   The metes and bounds of the limitation are unclear.
(b)	Claim 2 is indefinite at the limitation “configured to start heating by electrifying” because it is unclear how the limitation modifies the structure of the reagent container holding mechanism to “start” performing the claimed function.
(b)	Claim 19 lacks proper antecedent basis for the limitation “the least square method-based algorithm” because the claim1 from which it depends do not recite the least square method-based algorithm”.  Further the claim limitation is confusing because it is unclear is encompassed by the limitation “the least square method-based algorithm”.  The limitation has not been defined in the claim or specification and thus the metes and bounds of the limitation is unclear.
(c)	Claim 24 contains the trademark/trade name " FAM, VIC, HEX,10 ROX, CY3, CY5, CY5.5, JOE, TET, SYBR, Texas Red, TAMRA, NED, Quasar705, Alexa488, Alexa545, Alexa594, Alexa633, Alexa643 and Alexa680”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fluorescent dyes, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al {Dohale, used interchangeably herein} (WO 2017112911, published June 29, 2017) in view of Handique et al {Handique, used interchangeably herein} (EP 3088083, 02-2016;  both citations made of record on IDS filed 6/17/2020)
	Regarding claims 1-3, 21 and 26, Dohale teaches a Polymerase Chain Reaction (PCR) apparatus for real-time detecting and quantifying one or more fluorescent signals in a reagent container, wherein the reagent container is configured to contain a reactant and a reagent containing one or more fluorescent probes or fluorescent dyes ([000103], [000104], [000161] – [000165], [000337], see also Figures 45 A- D). Dohale teaches that the PCR apparatus may comprise: a reagent container holding mechanism (cartridge) configured to accommodate the reagent container; a light source located at one side of the reagent container holding mechanism, wherein a light emitted by the light source enters into the reagent container and excites the one or more fluorescent probes or fluorescent dyes to generate fluorescence ([00064], [00068], [00074-00075], [000103], [000104], [000161] – [000165], [000333] and [000341] – [000342]). Dohale teaches a spectrometer located at one side of the reagent container holding mechanism and configured to detect one or more fluorescent signals of the fluorescence [000256], [000277], and Figure 45D which denotes a detection photodiode.  Dohale further teaches a processor comprising controller features for controlling the heating/cooling, temperature controls between different temperature cycles, analyze and store data and temperature sensors (see paragraphs [0107], [000161] – [000166], [0235]-[00237], [000239] – [000262], [00268], [000277] and Figures  [040, 45 A-D].  See also paragraphs [000369] – [000383]). Dohale also teaches wherein the reagent container holding mechanism heating by electrifying ([000114], [0000165] –[000166] and [000335] and Figures). 
	Regarding claims 4  and 14-18, wherein the reagent container holding mechanism  of the apparatus is formed by  a heat-resistant material wherein the material is glass or ceramic ([000144], [00257] and [000370] and comprise of heat resistant insulating material, such as e.g., indium tin oxide [000372] or silver, copper or aluminum ([000257]).
	Regarding claim 5, Dohale teaches wherein the apparatus comprises a heat dissipation apparatus, e.g., thermoelectric cooler (TEC) ([000162], [00236]).
	Regarding claims 6-7, Dohale teaches wherein the apparatus comprises optical ports located near light source ([000252] – [000258], wherein the optical ports in which at least one of said ports us used to excite a fluorescent dye housed within said vessel and at least one of said ports is used to detect the fluorescence generated by said dye ([00024].   Dohale et al teach excitation of fluorescent probes [00104], [000252], see also Figures). 
	Regarding claim 8, Dohale teaches wherein the apparatus comprises optical ports comprise of plano-convex lens or double convex lens ([000253].
	Regarding claims 9-11,  Dohale teaches wherein the apparatus comprise of thermally conductive substrates to facilitate heating the well using films that are separated from well by a nominal thickness of the substrates wherein the substrate may comprise of glass, silica, quart or other oxides ([00370]).  The substrates  may be comprise of a conductive thin film, such as e.g., indium tin oxide [000372] or silver, copper or aluminum ([000257]).Dohale further teaches structures going from concave to convex ([000360], see also Figures).
	Regarding claims 12-13, Dohale teaches wherein the apparatus comprises some components of the apparatus are structured perpendicular to each other  ([000252], [000254], and [00349]) and further teach resistive heaters in parallel and power supply [000240].
	Regarding claims 20 and 23, Dohale teaches the apparatus wherein the light source of the apparatus consist of LED or laser and measurement of fluorescent emission (see [0068], [00072], [000251] – [000291] and Figure 45) and filtering out light emission ([000256].
	Regarding claims 22 and 24, Dohale teaches the apparatus wherein the detection apparatus 350 nm – 550nm and 550 nm – 825 nm ([00071] and wherein the dyes may comprises DNA binding dyes such as e.g., SYBR Green ([000104]).
	Regarding claims 25 and 26, Dohale teaches multiple temperature interval between 95 degrees Celsius, 25 degrees Celsius and f60 degrees Celsius ([000250] – [00025].  Dohale teaches temperature rampling and preset temperatures as components of the device.
	While Dohale teaches a detection photodiode which inherently is capable of performing spectrometry, Dohale does not expressly teach that the PCR apparatus is connected to a spectrometer.
	Regarding claims 1-18 and 20-26, Handiquie teaches a PCR apparatus for real-time detection and quantifying one or more fluorescent signals in a reagent container comprising  a reagent holding mechanism, a light source, a spectrometer and processor preloaded with ([0009]-[0060], [0083], [0127]-[0129]).  Handiquie teaches that the microfluidic cartridge can be configured to allow optical detection of the fluorogenic hybridization probe [0052].  See also Examples beginning at page 38, Figures 28-40 and Claims at pages 56-59.  Regarding claim 19, Handiquie teaches software, algorithms to interpret the results and control of the apparatus (see example 13 and Figure 71).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have combined the apparatus of Dohale with the apparatus of Handiquie because both of the apparatus are structurally similar and capable of the same use for processing desired sample.  Modifying the apparatus of Dohale with features from the apparatus of Handiquie would not negatively affects results of processing a desired sample in real time and thus one of ordinary skill in the art could a expect a reasonable expectation of success in obtaining the claimed invention in light of the teachings of the prior art.  The combination of Dohale in view of Handiquie is prima facie obvious in the absence of secondary consideration.

Conclusion
11.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637